Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 11, 2019

                                      No. 04-18-00874-CV

                              CONTINENTAL MOTORS, INC.,
                                      Appellant

                                                 v.

                    ENGINE COMPONENTS INTERNATIONAL, INC.,
                                  Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-11291
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        On January 9, 2019, Appellant filed an unopposed motion for this court to supplement the
clerk’s record with a replacement copy of a deposition—and the replacement copy is attached to
the motion. Appellant notes that the highlighting on the copy of the deposition in the clerk’s
record obliterates rather than highlights the text.
        To supplement the appellate record with an uncorrupted copy of the deposition,
Appellant “may by letter direct the trial court clerk to prepare, certify, and file in the appellate
court a supplement containing the [replacement] item.” See TEX. R. APP. P. 34.5(c)(1).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court